                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

NATHAN L. ADAMS,                                        )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 1:19-cv-02179-TWP-MJD
                                                        )
GRANT STEVENS, et al.                                   )
                                                        )
                               Defendants.              )

               Entry Screening Complaint and Directing Further Proceedings

                                                    I.
                                            Screening Standard

       The plaintiff is a prisoner currently incarcerated at Pendleton Correctional Facility

(“Pendleton”). Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court

has an obligation under 28 U.S.C. § 1915A(b) to screen his complaint before service on the

defendants. Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is

frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant

who is immune from such relief. In determining whether the complaint states a claim, the Court

applies the same standard as when addressing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).
                                               II.
                                          The Complaint

        The plaintiff brings this action pursuant to 42 U.S.C. § 1983 against the following

defendants, all of whom are staff at Pendleton: (1) James Boldman; (2) Melanie Burns; (3) Richard

Colestock; (4) Officer Davis; (5) Brantley Ferguson; (6) Jacqucline Hibbard; (7) David Mason;

(8) Kyle McKinney; (9) David Popkylski; (10) Jacob Reed; (11) Steven Reynolds; (12) Alexander

Shaw; (13) Bruce Slinkard; and (14) Grant Stevens.

        The plaintiff alleges that from March 2017 through July 2017 the defendants worked in

concert to deprive him of breakfast in retaliation for filing grievances against another offices. This

left him without food for 19 hours a day—between dinner and the follow day’s lunch. The lack

of sufficient food caused him significant pain and suffering. He seeks monetary damages and

injunctive relief.

                                                III.
                                       Discussion of Claims

        The plaintiff’s allegations are sufficient to state First Amendment retaliation claims and

Eighth Amendment conditions claims, see Williams v. Shah, --- F.3d ----, 2019 WL 2439738 (7th

Cir. 2019), against the defendants. These claims shall proceed.

        This summary of remaining claims includes all of the viable claims identified by the Court.

All other claims have been dismissed. If the plaintiff believes that additional claims were alleged

in the complaint, but not identified by the Court, he shall have through July 19, 2019, in which

to identify those claims.

                                               IV.
                                        Service of Process

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants (1)

James Boldman; (2) Melanie Burns; (3) Richard Colestock; (4) Officer Davis; (5) Brantley
Ferguson; (6) Jacqucline Hibbard; (7) David Mason; (8) Kyle McKinney; (9) David Popkylski;

(10) Jacob Reed; (11) Steven Reynolds; (12) Alexander Shaw; (13) Bruce Slinkard; and (14) Grant

Stevens in the manner specified by Fed. R. Civ. P. 4(d). Process shall consist of the complaint

(docket 1), applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons

and Waiver of Service of Summons), and this Entry.

       IT IS SO ORDERED.


Date:7/3/2019


Distribution:

NATHAN L. ADAMS
112090
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only


Electronic Service to IDOC (all employees at Pendleton Correctional Facility):

James Boldman
Melanie Burns
Richard Colestock
Officer Davis
Brantley Ferguson
Jacqucline Hibbard
David Mason
Kyle McKinney
David Popkylski
Jacob Reed
Steven Reynolds
Alexander Shaw
Bruce Slinkard
Grant Stevens
